Citation Nr: 0933029	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a migraine headache 
disability as secondary to degenerative joint disease 
lumbosacral spine with coccygodynia, with deformity (lumbar 
spine disability).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1954 to January 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the Veteran had not 
submitted new and material evidence to re-open his claim for 
entitlement to service connection for migraines.

In August 2006 the Board remanded the Veteran's claim to 
reopen a claim of service connection for migraines so that he 
could be provided with notice pursuant to 38 U.S.C.A. § 
5103(a).  In August 2007 the Board found that the Veteran had 
submitted new and material evidence in the form of medical 
treatises and reopened the Veteran's claim for service 
connection for migraine headaches.  The Board then remanded 
the Veteran's current claim for a VA medical examination and 
opinion regarding the etiology of the claimed disability.  

In June 2008 the Board denied the claim of entitlement to 
service connection for a migraine headache disability on a 
direct basis and as secondary to degenerative joint disease 
lumbosacral spine with coccygodynia, with deformity (lumbar 
spine disability).  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) which, in a March 9, 2009 Order, granted the parties' 
Joint Motion for remand, vacating that portion of the Board's 
June 2008 decision that denied service connection for a 
migraine headache disability as secondary to the service-
connected lumbar spine disability, and remanding the case for 
compliance with the terms of the Joint Motion.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.




REMAND

In the February 2009 Joint Motion, the parties agreed that 
the Board may have relied on the inadequate medical opinion 
of the December 2007 VA examiner, which addressed whether the 
Veteran's migraine headache disability is secondary to his 
service-connected lumbar spine disability.  Specifically, the 
parties agreed that the Board should consider whether the 
opinion adequately accounted for medical articles and 
treatises of record.  

The appellant is hereby notified that it is his 
responsibility to report for examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his claimed migraine headache disability.  
The examiner is to provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's migraine headache 
disability is caused or aggravated by his 
service-connected degenerative joint 
disease lumbosacral spine with 
coccygodynia, with deformity (lumbar spine 
disability).  

A complete rationale must be provided for 
all medical opinions expressed, and the 
examiner must note and specifically 
address in his opinion and rationale the 
numerous medical articles of record, which 
the Veteran contends show that his lumbar 
spine disability causes his migraine 
headaches, including an abstract from an 
article from the Saint Louis University 
Health Sciences Center dated in May 1994 
and an article from the Back Clinic, 
Ringe, Denmark, dated in May 2003.  

The claim folder, including a copy of this 
Remand and the Court's Joint Motion and 
Order, must be made available to the 
examiner for review in conjunction with 
the examination.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




